Quillian, Judge.
In the case sub judice appeal was taken from the trial judge’s refusal to grant McCluskey’s motion to dismiss the appeal in case No. 42734. Held:
“In Davis v. Davis, 222 Ga. 369 (149 SE2d 802), the Supreme Court held that ‘the judges of the superior courts have no jurisdiction to dismiss an appeal’ after an appellant files his notice of appeal.” Puckett v. Edmonds, 115 Ga. App. 776. The trial judge did not err in refusing to dismiss the appeal.

Judgment affirmed.


Jordan, P. J., and Deen, J., concur.

Argued April 5, 1967
Decided June 16, 1967
Rehearing denied July 6,1967.
Mundy & Gammage, E. Lamar Gammage, William W. Mundy, for appellant.
Edwards, Bentley, Awtrey & Parker, Scott S. Edwards, Jr., A. Sidney Parker, Fullbright &. Duffey, for appellees.